Citation Nr: 1612250	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In January 2014, the Board remanded the claim for additional development, and the case has now been returned to the Board for further appellate review.


FINDING OF FACT

Schizophrenia and psychosis are related to active service.


CONCLUSION OF LAW

Schizophrenia/ psychosis was incurred in wartime service.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for an acquired psychiatric disorder.  As such, no discussion of VA's duties to notify or assist is necessary.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for an acquired psychiatric disorder he claims began during his military service.

The medical evidence shows that schizophrenia and psychosis have been diagnosed during the period of the claim.  Thus, the pertinent issue before the Board is whether the psychiatric disorders are related to his service.

In this regard, service treatment records document the Veteran's July 1998 report of being unable to sleep or eat for three or four days following an incident during which he claimed he was shot at while visiting his hometown.  At that time, he was given a diagnosis of situational stress.  He reported improvement of his condition later that month.  Subsequent service treatment records show no reports of any other pertinent symptomatology or diagnoses.

Post-service medical records show treatment for the Veteran's psychiatric symptoms associated with diagnoses of psychotic disorder NOS and schizoaffective disorder from May 2000, and these records document his reports of experiencing pertinent symptomatology since the mid 1990s.  

In support of his claim, the Veteran submitted an October 2013 written statement from his mother, in which she indicated that he first began to exhibit "very odd" behavior soon after his discharge from service.

The medical evidence also includes a Mental Disorders Disability Benefits Questionnaire completed by a private psychologist in January 2016.  The associated mental status examination revealed a diagnosis of schizophrenia.  Based on a review of the evidence of record, to include the Veteran's service treatment records and the lay evidence, the private psychologist opined that the Veteran's schizophrenia more likely than not began during service and continued uninterrupted until the present time.  The Board affords this opinion great probative value as it based on a review of the pertinent medical evidence and is consistent with the other medical evidence and lay statements of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  There is no contrary medical opinion of record.

Here, we are presented with manifestations of a psychiatric disorder during service.  Almost immediately after the one year presumptive period, schizophrenia and psychosis were identified.  We also note that he reported a credible history that could have reflected actual manifestations during the presumptive period.  Based upon all the evidence of record, we are unable to conclude that the immediate post service diagnoses are unrelated to the in-service manifestations (which included a belief that someone had shot at him.) 

Based on the foregoing, the Board finds that the probative, competent evidence demonstrates that the Veteran's current acquired psychiatric disorder, diagnosed as schizophrenia and psychosis, is related to active duty service.  Therefore, service connection for this disability is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  To the extent that there is a VA opinion that no diagnosis is warranted, we reject that opinion as lacking in probative value.


ORDER

Service connection for schizophrenia and psychosis is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


